Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the 9th
day of August, 2010, by and among Streamline Health Solutions, Inc., a Delaware
corporation (“Parent”), Streamline Health, Inc., an Ohio corporation (“Company”)
and Donald E. Vick, Jr. (“Employee”).
RECITALS:
A. Parent and the Company currently employ Employee as Interim Chief Financial
Officer, Controller, Secretary and Treasurer for Parent and the Company; and
B. Employee possesses certain skills and expertise and desires to provide
services to Parent and the Company as Interim Chief Financial Officer.
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:
1. EMPLOYMENT
Parent and the Company hereby agree to employ Employee, and Employee, in
consideration of such employment and other consideration set forth herein,
hereby accepts employment, upon the terms and conditions set forth herein.
2. POSITION AND DUTIES
While employed hereunder, Employee shall do all things necessary, legal and
incident to the position(s) in which he is employed (currently, Interim Chief
Financial Officer, Controller, Secretary and Treasurer), and otherwise shall
perform such functions as the CEO and President of Parent or the Company may
establish from time to time. Without limiting the foregoing, Employee shall be
the Interim Chief Financial Officer of each of Parent and the Company and will
be responsible for, perform and direct all duties consistent therewith until
such time as Parent and the Company notify Employee that he no longer serves as
Interim Chief Financial Officer. Employee shall report to the Company’s CEO and
President and/or such other officers as designated by Parent in its discretion.
3. COMPENSATION
Subject to such modifications as may be approved from time to time by the Board
of Directors or officers of Parent, the Employee shall receive the compensation
and benefits listed on the attached Exhibit A. Such compensation shall be paid
by Parent or the Company, at the discretion of Parent.

 

1



--------------------------------------------------------------------------------



 



4. EXPENSES
Parent or the Company shall pay or reimburse Employee for all travel and
out-of-pocket expenses reasonably incurred or paid by Employee in connection
with the performance of Employee’s duties as an employee of Parent or the
Company, respectively, upon compliance with the Company’s procedures for expense
reimbursement including the presentation of expense statements or receipts or
such other supporting documentation as the Company may reasonably require.
Expense reimbursement shall include, if applicable, expenses incurred under the
company’s dental plan. You will receive at the Company’s option either,
(1) reimbursement of your dental bills according to our existing dental
insurance plan, or (2) receive dental insurance for your region equivalent to
the existing Company plan at no expense to you.
5. PRIOR EMPLOYMENT
The Employee warrants and represents to Parent and the Company (i) that the
Employee will take no action in violation of any employment agreement or
arrangement with any prior employer, (ii) that the Employee has disclosed to
Parent and the Company all such prior written agreements, (iii) that any
employment agreement or arrangement with any prior employer is null and void and
of no effect, and (iv) that the Employee has the full right and authority to
enter into this Agreement and to perform all of the Employee’s obligations
hereunder. The Employee agrees to indemnify and hold Parent and the Company
harmless from and against any and all claims, liabilities or expenses incurred
by Parent and/or the Company as a result of any claim made by any prior employer
arising out of this Agreement or the employment of the Employee by Parent and
the Company.
6. OUTSIDE EMPLOYMENT
Employee shall devote Employee’s full time and attention to the performance of
the duties incident to Employee’s position with Parent and the Company, and
shall not have any other employment with any other enterprise or substantial
responsibility for any enterprise which would be inconsistent with Employee’s
duty to devote Employee’s full time and attention to Parent and Company matters,
provided that, the foregoing shall not prevent the Employee from participating
in any charitable or civic organization that does not interfere with Employee’s
performance of the duties and responsibilities to be performed by Employee under
this Agreement.
7. CONFIDENTIAL INFORMATION
Employee shall not, during the term of this Agreement or at any time thereafter,
disclose, or cause to be disclosed, in any way Confidential Information, or any
part thereof, to any person, firm, corporation, association, or any other
operation or entity, or use the Confidential Information on Employee’s own
behalf, for any reason or purpose. Employee further agrees that, during the term
of this Agreement or at any time thereafter, Employee will not distribute, or
cause to be distributed, Confidential Information to any third person or permit
the reproduction of the Confidential Information, except on behalf of Parent or
the Company in Employee’s capacity as an employee of Parent and the Company.
Employee shall take all reasonable care to avoid unauthorized disclosure or use
of the Confidential Information. Employee hereby assumes responsibility for and
shall indemnify and hold Parent and/or the Company harmless from and against any
disclosure or use of the Confidential Information in violation of this
Agreement.

 

2



--------------------------------------------------------------------------------



 



For the purpose of this Agreement, “Confidential Information” shall mean any
written or unwritten information which specifically relates to and or is used in
Parent’s or the Company’s business (including without limitation, Parent’s or
the Company’s services, processes, patents, systems, equipment, creations,
designs, formats, programming, discoveries, inventions, improvements, computer
programs, data kept on computer, engineering, research, development,
applications, financial information, information regarding services and products
in development, market information including test marketing or localized
marketing, other information regarding processes or plans in development, trade
secrets, training manuals, know-how of the Company, and the customers, clients,
suppliers and others with whom Parent and/or the Company does or has in the past
done, business, regardless of when and by whom such information was developed or
acquired) which Parent or the Company deems confidential and proprietary which
is generally not known to others outside Parent or the Company and which gives
or tends to give Parent or the Company a competitive advantage over persons who
do not possess such information or the secrecy of which is otherwise of value to
Parent and/or the Company in the conduct of its business — regardless of when
and by whom such information was developed or acquired, and regardless of
whether any of these are described in writing, reduced to practice,
copyrightable or considered copyrightable, patentable or considered patentable.
Provided, however, that “Confidential Information” shall not include general
industry information or information which is publicly available or is otherwise
in the public domain without breach of this Agreement, information which
Employee has lawfully acquired from a source other than Parent or the Company,
or information which is required to be disclosed pursuant to any law,
regulation, or rule of any governmental body or authority or court order.
Employee acknowledges that the Confidential Information is novel, proprietary to
and of considerable value to Parent and the Company.
Employee agrees that all restrictions contained in this Section 7 are reasonable
and valid under the circumstances and hereby waives all defenses to the strict
enforcement thereof by Parent and/or the Company.
Employee agrees that, upon the request of Parent or the Company, Employee will
immediately deliver up to the requesting entity all Confidential Information in
Employee’s possession and/or control, and all notes, records, memoranda,
correspondence, files and other papers, and all copies, relating to or
containing Confidential Information. Employee does not have, nor can Employee
acquire any property or other right in the Confidential Information.
8. PROPERTY OF PARENT AND THE COMPANY
All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments and, more specifically improvements to existing
inventions, conceived by the Employee, alone or with others, during the term of
the Employee’s employment, whether or not during working hours and whether or
not while working on a specific project, that are within the scope of Parent’s
or the Company’s business operations or that relate to any work or projects of
Parent or the Company, are and shall remain the exclusive property of Parent and
the Company. Inventions, improvements and discoveries relating to the business
of Parent or the Company conceived or made by the Employee, either alone or with
others, while employed with Parent and the Company are conclusively and
irrefutably presumed to have been made during the period of employment and are
the sole property of Parent and the Company. The Employee shall promptly
disclose in writing any such matters to Parent and the Company but to no other
person without the consent of Parent. The Employee hereby assigns and agrees to
assign all right, title, and interest in and to such matters to the Company. The
Employee will, upon request of Parent, execute such assignments or other
instruments and assist Parent and the Company in the obtaining, at the Company’s
sole expense, of any patents, trademarks or similar protection, if available, in
the name of the Company.

 

3



--------------------------------------------------------------------------------



 



9. NON-COMPETITION AGREEMENT
(A) During the term of this Agreement and for a period of one year after the
termination date of this Agreement (whether such termination be with or without
cause), Employee agrees that he will not directly or indirectly, own, operate or
otherwise work for or participate in any competitive business in the United
States which designs, develops, manufactures or markets any product or service
that in any way competes with Parent’s or the Company’s business, products or
services as conducted, or planned to be conducted, on the date of termination (a
“Competitive Business”).
(B) During the term of this Agreement and for a period ending one year from the
termination of Employee’s employment with Parent and the Company, whether by
reason of the expiration of the term of this Agreement, resignation, discharge
by Parent and the Company or otherwise, Employee hereby agrees that Employee
will not, directly or indirectly:
(i) solicit, otherwise attempt to employ or contract with any current or future
employee of Parent or the Company for employment or otherwise in any Competitive
Business or otherwise offer any inducement to any current or future employee of
Parent or the Company to leave Parent’s or the Company’s employ; or
(ii) contact or solicit any customer or client of Parent or the Company (an
“Existing Customer”), contact or solicit any individual or business entity with
whom Parent or the Company has directly communicated for the purpose of
rendering services prior to the effective date of such termination (a “Potential
Customer”), or otherwise provide any other products or services for any Existing
Customer or Potential Customer of Parent or the Company, on behalf of a
Competitive Business or in a manner that is competitive to the Parent’s or the
Company’s business; or
(iii) Use or divulge to anyone any information about the identity of Parent’s or
the Company’s customers or suppliers (including without limitation, mental or
written customer lists and customer prospect lists), or information about
customer requirements, transactions, work orders, pricing policies, plans, or
any other Confidential Information.
(C) For the purpose of this Agreement, Competitive Business shall mean any
business operation (including a sole proprietorship) in the United States which
designs, develops, manufactures or markets any product or service that in any
way competes with Parent’s or the Company’s health information access system
business, products or services as conducted, or contemplated to be conducted, on
the date of termination.
10. TERM
(A) Unless earlier terminated pursuant to Section 11 herein or as provided in
Section 10(B), for so long as Employee is serving as the Company’s Interim Chief
Financial Officer, the term of this Agreement shall be for the time period
beginning August 9, 2010, the date hereof, and continuing through January 31,
2011 (the “Term”), unless, during the Term of this agreement, or any extension
thereof, there is a change in control as defined in Section 12 herein, at which
time the then current Expiration Date will be extended to be one year from the
date of the change in control. On January 31, 2011, or the Expiration Date
resulting from a change in control, whichever is later, and on each annual
Expiration Date thereafter, ( each such date being hereinafter referred to as
the “Renewal Date”), the term of employment hereunder shall automatically renew
for an additional one (1) year period unless the Company notifies Employee in
writing at least 90 days prior to the applicable Renewal Date that the Company
does not wish to renew this Agreement beyond the expiration of the then current
term. Unless waived in writing by the Company, the requirements of Sections 7
(Confidential Agreement), 8 (Property of Parent and the Company) and 9
(Non-Competition Agreement) shall survive the expiration or termination of this
Agreement for any reason.

 

4



--------------------------------------------------------------------------------



 



(B) Notwithstanding the above Section 10(A), at any time prior to the occurrence
of a change in control, Parent and the Company have the right in their sole
discretion to notify Employee that his services as Interim Chief Financial
Officer are no longer needed. Immediately upon Employee’s receipt of such
notification or at such later time as may be specified in such notice, Employee
thereafter shall be an employee-at-will and may continue to serve in such
position(s) as mutually agreed by Employee, Parent and the Company. Employment
in such position(s) may be terminated by Parent, the Company or Employee for any
reason or no reason on 14 days’ prior written notice and three months of
severance payments to Employee (including the Employee’s salary, incentive
compensation and bonuses at the time of termination to be paid according to the
Company’s normal payroll schedule), or upon the date of Employee’s death.
11. TERMINATION.
For as long as Employee is serving as the Interim Chief Financial Officer of
Parent and the Company, the term of this Agreement shall be as provided in
Section 10(A) subject to the following provisions of this Section 11. This
Section 11 shall not apply subsequent to Parent and the Company informing
Employee pursuant to Section 10(B) that his services as Interim Chief Financial
Officer are no longer needed, in which case the term of this Agreement shall be
as provided in Section 10(B).
(A) Death. This Agreement and Employee’s employment as Interim Chief Financial
Officer and all other positions hereunder shall be terminated on the death of
Employee, effective as of the date of Employee’s death.
(B) Continued Disability. This Agreement and Employee’s employment as Interim
Chief Financial Officer and all other positions hereunder may be terminated, at
the option of Parent, upon a Continued Disability of Employee, effective as of
the date of the determination of Continued Disability as that term is
hereinafter defined. For the purposes of this Agreement, “Continued Disability”
shall be defined as the inability or incapacity (either mental or physical) of
Employee to continue to perform Employee’s duties hereunder for a continuous
period of one hundred twenty (120) working days, or if, during any calendar year
of the Term hereof because of disability, Employee shall have been unable to
perform Employee’s duties hereunder for a total period of one hundred eighty
(180) working days regardless of whether or not such days are consecutive. The
determination as to whether Employee is unable to perform the essential
functions of Employee’s job as Interim Chief Financial Officer shall be made by
Parent’s Board of Directors in its reasonable discretion; provided, however,
that if Employee is not satisfied with the decision of the Board, Employee will
submit to examination by three competent physicians who practice in the
metropolitan area in which the Employee then resides, one of whom shall be
selected by Parent, another of whom shall be selected by Employee, with the
third to be selected by the physicians so selected. The decision of a majority
of the physicians so selected shall supersede the decision of the Board and
shall be final and conclusive.
(C) Termination For Good Cause. Notwithstanding any other provision of this
Agreement, Parent may at any time immediately terminate this Agreement and
Employee’s employment as Interim Chief Financial Officer and all other positions
hereunder for Good Cause. For this purpose, “Good Cause” shall include the
following: the current use of illegal drugs; indictment for any crime involving
moral turpitude, fraud or misrepresentation; commission of any act which would
constitute a felony and which would adversely impact the business or reputation
of Parent or the Company; fraud; misappropriation or embezzlement of Parent or
Company funds or property; willful conduct which is materially injurious to the
reputation, business or business relationships of Parent or the Company; or
material violation of any of the provisions of this Agreement. Any alleged cause
for termination shall be delivered in writing to Employee stating the full basis
for such cause along with any notice of such termination.
(D) Termination Without Good Cause. Parent or the Company may terminate
Employee’s employment as Interim Chief Financial Officer and all other positions
prior to the Expiration Date at any time, whether or not for Good Cause (as
“Good Cause” is defined in Section 11(C) above). In the event Parent or the
Company terminates Employee without cause, Parent or the Company will pay
Employee a lump sum amount equal to fifty percent (50%) times the Employee’s
then current annual salary [to include only 50% of the then current base
compensation (including the Minimum Annual Interim Chief Financial Officer
responsibility adjustment) and 50% of the higher of the incentive compensation
and bonuses paid to Employee during that prior fiscal year or earned in the then
current fiscal year to date] plus health and dental benefits for 1 year after
the date of termination, unless Employee is covered under another health and
dental plan as a result of subsequent employment. Such severance payment for
salary and incentive compensation shall be paid within 90 days following the
date of Employee’s termination, except as otherwise provided in Section 20
hereof. Health or dental benefits shall be paid, if applicable, as incurred.

 

5



--------------------------------------------------------------------------------



 



12. CHANGE IN CONTROL; ACCELERATED VESTING SCHEDULES
In the event that, within twelve months of a change in control of Parent and
provided that Employee was serving as Interim Chief Financial Officer of Parent
and the Company at the time of the change in control, Employee’s employment by
Parent and the Company is terminated prior to the end of the Term or Employee
terminates his employment due to a material reduction in his duties or
compensation, (1) all incentive equity awards granted to Employee shall
immediately vest in full, (2) Parent or the Company will pay Employee a lump sum
amount equal to fifty percent (50%) times the Employee’s then current annual
salary (including the Minimum Annual Interim Chief Financial Officer
responsibility adjustment) at the time of termination, or if applicable, prior
to any reduction in compensation causing the termination, which payment shall be
made immediately upon termination, except as otherwise provided in Section 20
hereof, and (3) Employee shall continue to receive health and dental benefits
for one year, which benefits shall be at least as favorable to Employee as he
received prior to the change in control. For purposes of this Agreement, “change
in control” means any of the following events:
(a) A change in control of the direction and administration of Parent’s business
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “1934 Act”), as in effect on the date hereof and any
successor provision of the regulations under the 1934 Act, whether or not Parent
is then subject to such reporting requirements; or
(b) Any “person” (as such term is used in §13(d) and §14(d)(2) of the 1934 Act
but excluding any employee benefit plan of Parent) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities of Parent representing more than one half of the combined voting
power of Parent’s outstanding securities then entitled to vote for the election
of directors; or
(c) Parent shall sell all or substantially all of the assets of Parent; or
(d) Parent shall participate in a merger, reorganization, consolidation or
similar business combination that constitutes a change in control as defined in
the 1996 Streamline Health Solutions, Inc. Employee Stock Option Plan and/or
results in the occurrence of any event described in clause (a), (b) or
(c) above.
Notwithstanding the foregoing, this Section 12 shall not apply subsequent to
Parent and the Company informing Employee pursuant to Section 10(B) that his
services as Interim Chief Financial Officer are no longer needed.

 

6



--------------------------------------------------------------------------------



 



13. ACKNOWLEDGEMENTS
Parent, the Company and Employee each hereby acknowledge and agrees as follows:
(A) The covenants, restrictions, agreements and obligations set forth herein are
founded upon valuable consideration, and, with respect to the covenants,
restrictions, agreements and obligations set forth in Sections 7, 8 and 9
hereof, are reasonable in duration and geographic scope;
(B) In the event of a breach or threatened breach by Employee of any of the
covenants, restrictions, agreements and obligations set forth in Section 7, 8
and/or 9, monetary damages or the other remedies at law that may be available to
Parent and/or the Company for such breach or threatened breach will be
inadequate and, without prejudice to Parent’s or the Company’s right to pursue
any other remedies at law or in equity available to it for such breach or
threatened breach, including, without limitation, the recovery of damages from
Employee, Parent and/or the Company will be entitled to injunctive relief from a
court of competent jurisdiction; and
(C) The time period and geographical area set forth in Section 9 hereof are each
divisible and separable, and, in the event that the covenants not to compete
contained therein are judicially held invalid or unenforceable as to such time
period and/or geographical area, they will be valid and enforceable in such
geographical area(s) and for such time period(s) which the court determines to
be reasonable and enforceable. The Employee agrees that in the event any court
of competent jurisdiction determines that the above covenants are invalid or
unenforceable to join with Parent and the Company in requesting that court to
construe the applicable provision by limiting or reducing it so as to be
enforceable to the extent compatible with the then applicable law. Furthermore,
any period of restriction or covenant herein stated shall not include any period
of violation or period of time required for litigation to enforce such
restriction or covenant.
14. NOTICES
Any notice or communication required or permitted hereunder shall be given in
writing and shall be sufficiently given if delivered personally or sent by
telecopier to such party addressed as follows:

  (A)   In the case of Parent or the Company, if addressed to it as follows:

Streamline Health Solutions, Inc.
10200 Alliance Road
Suite 200
Cincinnati, Ohio 45242
Attn: J. Brian Patsy

  (B)   In the case of Employee, if addressed to Employee at:

Donald E. Vick, Jr.
3448 Woodside Drive
Fairfield, Ohio 45014
Any such notice delivered personally or by telecopier shall be deemed to have
been received on the date of such delivery. Any address for the giving of notice
hereunder may be changed by notice in writing.

 

7



--------------------------------------------------------------------------------



 



15. ASSIGNMENT, SUCCESSORS AND ASSIGNS
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns.
Parent and the Company may assign or otherwise transfer their rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), but this
Agreement may not be assigned, nor may the duties hereunder be delegated by
Employee. In the event that Parent and the Company assign or otherwise transfer
their rights under this Agreement to any successor or affiliated business or
corporation (whether by sale of stock, merger, consolidation, sale of assets or
otherwise), for all purposes of this Agreement, “Parent” and the “Company” shall
then be deemed to include the successor or affiliated business or corporation to
which Parent and the Company, respectively, assigned or otherwise transferred
their rights hereunder.
16. MODIFICATION
This Agreement may not be released, discharged, abandoned, changed, or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.
17. SEVERABILITY
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect any other provisions hereof, and this Agreement shall be
construed in all respects as if any such invalid provision were omitted
herefrom.
18. COUNTERPARTS
This Agreement may be signed in counterparts and each of such counterpart shall
constitute an original document and such counterparts, taken together, shall
constitute one in the same instrument.
19. DISPUTE RESOLUTION
Except as set forth in Section 13 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance, or
non-performance of this Agreement or any agreement or other instrument between,
involving or affecting the parties (including the validity, scope and
enforceability of this arbitration clause), shall be submitted to and resolved
by arbitration. The arbitration shall be conducted pursuant to the terms of the
Federal Arbitration Act and the Commercial Arbitration Rules of the American
Arbitration Association. Either party may notify the other party at any time of
the existence of an arbitrable controversy by certified mail and shall attempt
in good faith to resolve their differences within fifteen (15) days after the
receipt of such notice. If the dispute cannot be resolved within the fifteen-day
period, either party may file a written demand for arbitration with the American
Arbitration Association. The place of arbitration shall be Cincinnati, Ohio. The
company will reimburse Employee filing costs in excess of $1,000.
20. SECTION 409A
If Employee is a “specified employee” under Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”), amounts that are deferred compensation are
not payable to the Employee until six months after his date of termination. If
Section 409A applies, then notwithstanding the preceding sentence and as an
exception to the six-month delay otherwise required by Section 409A of the Code,
amounts due under Section 11(D) will be payable in regular installments in
accordance with the Company’s general payroll practices for salaried employees
until the March 15th of the year following the year of termination with the
regular installment payment that immediately precedes March 15 to include any
installment amounts that would otherwise be delayed because of the six-month
delay. After the expiration of the six-month delay period following the date of
termination, any and all remaining amounts due to Employee will then be paid to
Employee in a lump sum.

 

8



--------------------------------------------------------------------------------



 



Employee’s termination of employment occurs on or prior to the March 15th of the
year following the year of the change in control, the lump sum due to Employee
pursuant to Section 12 will be paid immediately (but not later than the
applicable March 15th) following the date of termination. But if Employee is a
“specified employee” under Section 409A of the Code and Employee’s termination
of employment occurs later than the March 15th of the year following the year of
the change in control, the lump sum will be immediately payable after the
expiration of six months after the date of such termination of employment.
If any tax is imposed on Employee under Section 409A of the Code with respect to
any payment made by the Company to Employee pursuant to Section 11(D) or
Section 12, Employee will be responsible for payment of such tax, penalty,
interest and any related audit costs incurred by Employee.
21. GOVERNING LAW
The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the State of Ohio and the laws of the United States
applicable therein. The Employee acknowledges and agrees that Employee is
subject to personal jurisdiction in state and federal courts in Hamilton County,
Ohio.
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.

            STREAMLINE HEALTH SOLUTIONS, INC.
      By:   /s/ J. Brian Patsy         Its: President and CEO               
STREAMLINE HEALTH, INC.
      By:   /s/ J. Brian Patsy         Its: President and CEO               
EMPLOYEE
      /s/ Donald E. Vick, Jr.       Donald E. Vick, Jr.           

 

9



--------------------------------------------------------------------------------



 



EXHIBIT A - COMPENSATION AND BENEFITS

     
Employee:
  Donald E. Vick, Jr.
 
   
Term:
  8/9/2010 to 1/31/2011
 
   
Salary:
  Minimum Annual Base Salary - $109,567
 
   
 
  Minimum Annual Interim Chief Financial Officer responsibility adjustment -
$20,500; which adjustment shall be paid to Employee on a pro rata basis over the
course of each year during the Term of this Agreement for as long as Employee
serves as the Interim Chief Financial Officer of Parent and the Company. In the
event that Employee is notified by Parent and the Company pursuant to
Section 10(B) of this Agreement that his services as Interim Chief Financial
Officer are no longer needed, then Employee shall no longer be entitled to this
adjustment.

Thereafter, the Parent’s Board of Directors, or Compensation Committee thereof,
may annually adjust Employee’s base salary upward and Employee will be eligible
to participate in any bonus plan implemented by the Parent’s Board of Directors,
or Compensation Committee thereof, at such level as the Board or Committee deems
appropriate.
Equity Incentives:
Parent agrees that Employee shall be eligible to participate in the Streamline
Health Solutions, Inc. Employee Equity Incentive Compensation Plan and to
receive additional grants as the Parent’s Board of Directors may determine
appropriate from time to time hereafter.
Benefits:
Employee shall be eligible to participate in all other employee fringe benefit
plans of Parent or the Company (but not both if Parent and Company have separate
plans providing benefits that may be similar in nature), to the same extent and
at the same levels as other officers of Parent or the Company are then
participating.

 

10